        Case 1:03-md-01570-GBD-SN Document 4491 Filed 04/18/19 Page 1 of 1



                   MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                         In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

      Plaintiffs’ Executive Committee for Personal                    Plaintiffs’ Executive Committee for
                 Injury and Death Claims                                      Commercial Claims
 Ronald L. Motley, (1944-2013)                                   Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs          Sean Carter, Co-Chair
 MOTLEY RICE LLC                                                 COZEN O’CONNOR
 James P. Kreindler, Co-Chair
 KREINDLER & KREINDLER LLP

 Andrew J. Maloney III, Co-Liaison Counsel                       J. Scott Tarbutton, Liaison Counsel
 KREINDLER & KREINDLER LLP                                       COZEN O’CONNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC
                                                      VIA ECF

April 18, 2019

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007
          RE:     In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)
Dear Judge Netburn:
        The Plaintiffs’ Executive Committees (“PECs”) write to request a brief extension of the
deadline to provide the Court with a discovery status report concerning the remaining thirteen
defendants in merits and jurisdictional discovery, as requested in Your Honor’s April 11, 2019
Order (ECF No. 4484). The Court’s Order currently requires that the parties submit the status
report on Friday, April 19, 2019. Members of the Committees have been working together to
address multiple issues regarding the defendants identified in the Order and to draft text for a
jointly considered letter. However, due to the schedules of several members of the PECs relating
to the Easter and Passover holidays, and the inherent difficulties of coordinating a joint submission
on behalf of numerous parties with separate counsel, a brief extension is necessary. Accordingly,
the PECs respectfully request an extension of the deadline to provide Your Honor with the
requested discovery status report to Tuesday, April 23, 2019. The DEC has indicated that it does
not oppose but otherwise takes no positon as to the PECs request.
                                                          Respectfully submitted,
                                                          COZEN O’CONNOR



                                                          By:    J. Scott Tarbutton, on behalf of the
                                                                 Plaintiffs’ Executive Committees
cc:       All MDL Counsel of Record (via ECF)
